DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites the limitation “wherein the second geometric confining layer does not grow uniformly on a surface of the base oxide layer” in lines 1-2. The limitation was not described in the specification as originally filed and constitutes new matter.
Claim 18 recites the limitation “wherein a thickness of the second geometric confining layer is between 0.2 nm and 0.7 nm” in lines 1-2. The limitation was not described in the specification as originally filed and constitutes new matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2013/0168632).
Regarding claim 1, Moon discloses, in FIG. 3C and in related text, an apparatus comprising: 
a substrate (100); 
a bottom electrode (110) formed on the substrate; 
a first geometric confining layer (130) formed on the bottom electrode, wherein the first geometric confining layer comprises a first film comprising a first plurality of pin-holes (FIG. 3C shows that layer 130 is a film covering bottom electrode 110 with pin holes in the layer; note that Merriam-Webster defines a film as a thin covering); 
a base oxide layer (200) formed on the first geometric confining layer and connected to a first top surface of the bottom electrode via the first pin-holes; and 
a top electrode (150) formed on the base oxide layer, 
wherein the base oxide layer comprises one of: TaOx, HfOx, TiOx, ZrOx, or a combination thereof, and wherein the first film of the first geometric confining layer comprises Al2O3, SiO2, Si3N4, Y2O3, Gd2O3, Sm2O3, CeO2, Er203, or a combination thereof (see Moon, [0024], [0031], [0034]-[0036]).
Regarding claim 16, Moon discloses the apparatus of claim 1.
Moon discloses wherein the first geometric confining layer (130) does not grow uniformly on a surface of the bottom electrode (110) (see Moon, FIG. 3C: layer 130 has pin holes thus does not have uniform thickness).
Regarding claim 17, Moon discloses the apparatus of claim 16.
Moon discloses wherein a thickness of the first geometric confining layer (130) is between 0.2 nm and 0.7 nm (see Moon, [0040]).
Claims 9-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabatame (US 2017 /0346006).
Regarding claim 9, Nabatame discloses, in FIGS. 1-2 and in related text, an apparatus comprising: 
a substrate (15); 
a bottom electrode (11) formed on the substrate; 
a base oxide layer (12) formed on the bottom electrode; 
a first geometric confining layer (13) formed on the base oxide layer, wherein the first geometric confining layer comprises a first film comprising a first plurality of pin-holes (FIG. 1 shows that layer 13 is a film covering base oxide layer 12 with pin holes in the layer; note that Merriam-Webster defines a film as a thin covering); and 
a top electrode (14) formed on the first geometric confining layer and connected to a first top surface of the base oxide layer via the first plurality of pin-holes, 
wherein the base oxide layer comprises TaOx, HfOx, TiOx, ZrOx, or a combination thereof, and wherein the first film of the first geometric confining layer comprises Al2O3, SiO2, Si3N4, Y2O3, Gd2O3, Sm203, CeO2, Er2O3, or a combination thereof (see Nabatame, [0037]-[0038], [0041], [0045]).
Regarding claim 10, Nabatame discloses the apparatus of claim 9.
Nabatame discloses wherein the base oxide layer (12) is at least three times as thick as the first geometric confining layer (13) (see Nabatame, [0046], [0055]: TiO2 layer is 10 nm in thickness; aluminum oxide layer is less than 1 nm in thickness).
Regarding claim 21, Nabatame discloses the apparatus of claim 9.
Nabatame discloses wherein the first geometric confining layer (13) does not grow uniformly on a surface of the base oxide layer (12) (see Nabatame, FIG. 1: layer 13 has pin holes thus does not have uniform thickness).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moon.
Regarding claim 2, Moon discloses the apparatus of claim 1.
Moon discloses that the first geometric confining layer (130) has a thickness about one nanometer (see Moon, [0040]). 
Moon discloses that the base oxide layer (200) has non-zero thickness (see Moon, FIG. 3C). Moon does not disclose wherein the base oxide layer is at least 3 nanometers. Moon does not explicitly disclose wherein the base oxide layer is at least three times as thick as the first geometric confining layer.
However, it is well known in the art of resistive memory devices that the thickness of variable resistance oxide layer determines set and reset voltages of the memory device. See, for example, Kumar (US 2009/0272962), FIGS. 3A-3B and [0037]. That is, the thickness of the base oxide layer is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claims 3-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Nabatame (US 2017 /0346006).
Regarding claim 3, Moon discloses the apparatus of claim 1.
Moon does not explicitly disclose a second geometric confining layer formed on the base oxide layer, wherein the second geometric confining layer comprises a second film comprising a second plurality of pin-holes, and the top electrode is formed on the second geometric confining layer and is connected to a second top surface of the base oxide layer via the second plurality of pin-holes.
Nabatame teaches a second geometric confining layer (13) formed on the base oxide layer (12), wherein the second geometric confining layer comprises a second film comprising a second plurality of pin-holes, and the top electrode (14) is formed on the second geometric confining layer and is connected to a second top surface of the base oxide layer via the second plurality of pin-holes (see Nabatame, FIG. 1, [0037]: FIG. 1 shows that layer 13 is a film covering base oxide layer 12 with pin holes in the layer; note that Merriam-Webster defines a film as a thin covering).
Moon and Nabatame are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the features of Nabatame because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nabatame to include a second geometric confining layer formed on the base oxide layer, wherein the second geometric confining layer comprises a second film comprising a second plurality of pin-holes, and the top electrode is formed on the second geometric confining layer and is connected to a second top surface of the base oxide layer via the second plurality of pin-holes, as taught by Nabatame, in order to provide low forming voltage and small variation among memories (see Nabatame, [0050]).
Regarding claim 4, Moon in view of Nabatame teaches the apparatus of claim 3.
Nabatame teaches wherein the base oxide layer (12) is at least three times as thick as the second geometric confining layer (13) (see Nabatame, [0046], [0055]: TiO2 layer is 10 nm in thickness; aluminum oxide layer is less than 1 nm in thickness), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Regarding claim 5, Moon in view of Nabatame teaches the apparatus of claim 3.
Nabatame teaches wherein the second geometric confining layer (13) comprises Al2O3, SiO2, Si3N4, Y2O3, Gd2O3, Sm2O3, CeO2, Er2O3, or a combination thereof (see Nabatame, [0037], [0045]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Regarding claim 6, Moon in view of Nabatame teaches the apparatus of claim 5.
Moon discloses that the first geometric confining layer (130) includes aluminum oxide or silicon oxide (see Moon, [0024]).
Nabatame teaches that the second geometric confining layer (13) includes aluminum oxide (see Nabatame, [0037]). Thus Nabatame together with Moon teaches wherein the second geometric confining layer and the first geometric confining layer comprise different materials, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Regarding claim 18, Moon in view of Nabatame teaches the apparatus of claim 5.
Nabatame teaches wherein the second geometric confining layer (13) does not grow uniformly on a surface of the base oxide layer (12) (see Nabatame, FIG. 1: layer 13 has pin holes thus does not have uniform thickness), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Regarding claim 19, Moon in view of Nabatame teaches the apparatus of claim 18.
Nabatame teaches wherein a thickness of the second geometric confining layer (13) is between 0.2 nm and 0.7 nm (see Nabatame, [0046]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Regarding claim 20, Moon in view of Nabatame teaches the apparatus of claim 5.
Moon discloses that the first geometric confining layer (130) includes aluminum oxide or silicon oxide (see Moon, [0024]).
Nabatame teaches that the second geometric confining layer (13) includes aluminum oxide (see Nabatame, [0037]). Thus Nabatame together with Moon teaches wherein the second geometric confining layer and the first geometric confining layer comprise at least one common material, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Nabatame (US 2017 /0346006).
Regarding claim 7, Moon discloses the apparatus of claim 1.
Moon discloses the substrate (see discussion on claim 1 above).
Moon does not explicitly disclose wherein the substrate comprises Si, Si3N4, SiO2, Al2O3, or a combination thereof.
Nabatame teaches wherein the substrate (15) comprises Si, Si3N4, SiO2, Al2O3, or a combination thereof (see Nabatame, FIG. 2, [0038]).
Moon and Nabatame are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the features of Nabatame because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moon to include wherein the substrate comprises Si, Si3N4, SiO2, Al2O3, or a combination thereof, as taught by Nabatame, in order to provide a transistor for accessing the memory cell (see Nabatame, [0038]), and because it is simple substitution of one known element for another to obtain predictable results. See MPEP § 2143. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kumar (US 2009/0272962).
Regarding claim 8, Moon discloses the apparatus of claim 1.
Moon does not explicitly disclose a column wire connected to the bottom electrode; and a row wire connected to the top electrode.
Kumar teaches a column wire (105) connected to the bottom electrode (of a memory cell); and a row wire (103) connected to the top electrode (of a memory cell) (see Kumar, FIG. 1, [0025]).
Moon and Kumar are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moon with the features of Kumar because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Moon to include a column wire connected to the bottom electrode; and a row wire connected to the top electrode, in order to form a memory cell array (see Kumar, [0025]).

Response to Arguments
Applicant's arguments filed on 03/28/2022 have been fully considered but they are not persuasive. 
In applicant’s remarks, pages 5 to 6, applicant argues that Moon does not disclose the limitation “a first geometric confining layer formed on the bottom electrode, wherein the first geometric confining layer comprises a first film comprising a first plurality of pin-holes” of amended claim 1. Applicant argues, citing paragraph [0025] of Moon, that island-type nano particles 130 do not form a film comprising a plurality of pin-holes.
In response, the Office notes that Moon discloses the limitation. More particularly, FIG. 3C of Moon shows layer 130 is a film covering bottom electrode 110 with pin holes in the layer. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Here, a film in the claim is considered as a thin covering, as defined by Merriam-Webster.
In applicant remarks, pages 6 to 8, applicant argues that Nabatame does not disclose the limitation “a first geometric confining layer formed on the base oxide layer, wherein the first geometric confining layer comprises a first film comprising a first plurality of pin-holes” of amended claim 9. Applicant argues, citing paragraph [0037] of Nabatame, that amorphous aluminum oxide 13 is in island-shaped or particle-shaped formation.
In response, the Office notes that Nabatame discloses the limitation. More particularly, FIG. 1 of Nabatame shows that layer 13 is a film covering base oxide layer 12 with pin holes in the layer. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Here, a film in the claim is considered as a thin covering, as defined by Merriam-Webster. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811